internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number xx-xxxxxxx person to contact name employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason s you do not operate exclusively for an exempt_purpose as required under sec_501 of the code your primary activity is the operation of a down payment assistance program that does not serve a low- income charitable_class contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate o or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours xxxxxxk appeals team manager enclosure publication and or tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date may9 taxpayer_identification_number form number tax_year ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 c of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org legend org - organization name state - state bm-1 - bm city - city website -- website president - president address - addre sec_2 companies ceo - ceo xx - date co-1 co -2 - schedule no or exhibit year period ended 20xx12 issue whether org operated exclusively for exempt purposes within the meaning of ilr c sec_501 overview facts org org is an state not-for-profit corporation incorporated on july 20xx president is the registered agent and president the organization’s address is address city state on august 20xx org applied under penalties of perjury for recognition as an organization entitled to tax exempt status under sec_501 on form_1023 application_for exemption on november 20xx based on the information org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application the internal_revenue_service irs recognized org as of july 20xx as a tax exempt_organization as described in sec_501 since 20xx org has promoted and operated a down payment assistance dpa program for house buyers under which it provides funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the house sellers as more fully described below under org’ program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations application_for recognition of tax exempt status as discussed above on august 20xx org filed its application_for exemption by with the irs org stated its purpose was to provide down payment gifts to individuals and families for the purpose of purchasing a home to qualify people must fall into either low_or_moderate_income categories as defined by fha and or fannie_mae they must qualify form 886-arev department of the treasury - internal_revenue_service page -1- department of the ‘i'reasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 for a mortgage demonstrate a need for down payment assistance and purchase a home in the program we will promote our program through real_estate agents mortgage lenders and home sellers builders regarding income limits and financial need the application stated this program is for all home buyers that are low to moderate income and display a need for down payment assistance regarding fundraising and contributions the application_for exemption stated org’s sources of financial support will be from services fees and charitable_contributions federal returns org filed form_990 for the calendar_year ended december 20xx it was not required to file and did not file form 990-t org also filed form sec_941 w-2 and 1099-misc in 20xx the only reported activity was org’ operation of its dpa program described in more detail below according to part iii of the 20xx form_990 org was created to increase home ownership and to move more individuals into an equity position with down payment this community focused organization was able to assist big_number individuals in 20xx part viii of the form_990 stated income received from home sellers as compensation_for using programs processes and materials of the foundation miscellaneous income received while fulfilling the organization’s exempt_purpose in 20xx and 20xx org received dollar_figureand dollar_figure respectively in gross revenue from amounts paid to it by sellers participating in the org dpa program they did not report the sellers’ payments as contributions instead org reported these payments as program service revenue org also reported it distributed dollar_figure in down payment assistance to homebuyers for use as down payments and or to pay for closing costs the form_990 part iv line showed total unrestricted net assets of dollar_figureas of december 20xx org reported distributions of dollar_figure to other charities operation of the org down payment assistance program org through its website flyers advertising and other methods promoted its dpa program to builders lenders loan officers mortgage brokers real_estate agents title form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 insurers buyers and sellers many of the participants in the org dpa program utilized federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment the org website described how the down payment assistance program works as follows once a buyer has begun to look for a house the real_estate agent informs the client about the org program after the buyer has found a house to purchase and begins negotiations with the seller the seller is informed about the program and the tax benefits of the program the seller completes the org program seller participating agreement seller agreement once an agreed-upon price is reached the amount of the down payment is calculated and this amount is added to the previously agreed-upon sales_price escrow is instructed to withdraw proceeds form the seller's closing statement in the amount of the down payment and categorize it as a contribution to org the same down payment amount is added to the buyer's closing escrow statement as a gift from org and is used as the buyer’s down payment through the org dpa program buyers receive a gift of the funds they use for the down payment during the years under examination the down payment gifts were of the property's stated sales_price a house buyer was eligible to participate in the org dpa program only if the buyer purchased a house from a seller who agreed to org’ contractual terms org and the sellers entered into agreements requiring sellers to pay org an amount equal to the down payment gift that the buyer received under the org dpa program org claimed the seller's payment was not provided directly to the buyer but instead was used to replenish the pool of funds used to provide gifts to subsequent buyers in addition to requiring the seller to pay an amount equal to the amount_of_the_gift provided to the house buyer org required sellers to pay org an administrative fee usually equal to a set amount of dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -3- department of the ‘t'rcasury - intcrnal revenue service form_886 a explanation of items name of taxpayer org in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the sellers’ home thereby returning the funds to the sellers schedule no or exhibit year period ended 20xx12 despite the representations in its application_for exemption org did not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the electronic records provided by org did not include data on the buyers’ incomes and gave no indication org screened for this data rather the org dpa program provided gifts to any homebuyers who qualified for loans for example on november 20xx the dpa program provided dollar_figure in down payment assistance to a buyer to purchase a dollar_figure home on december 20xx the dpa program provided down payment assistance of dollar_figure to a buyer to purchase a dollar_figure home org’ promotional material and advertising make it clear anyone who could qualify for some type of loan was eligible for the org dpa program for example one piece of promotional literature states your lender will help you determine how much you're qualified for during your mortgage consultation if you can get the mortgage we'll give you the downpayment emphasis supplied another example from the promotional literature states it's extremely easy to receive your free gift from org in fact there is only one requirement you must meet you must qualify for any eligible_loan program with your lender don't worry they have many programs to meet your needs some lenders will also allow gifts to be used for mobile homes manufactured homes and modular homes as well so start dreaming about your new home today emphasis supplied in addition org’ documents explicitly state the down payment gift to a buyer comes from preexisting org funds rather than from the seller's contribution in the transaction however org does not solicit outside public contributions nor does it have any source of funds other than contributions from sellers and related fees since the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee the actual source of the down payment assistance is in fact the seller's contribution in 20xx org brokered big_number dpa transactions of which were for homes costing more than dollar_figure eight were for homes costing more than dollar_figure and two were for homes costing more than dollar_figure the seller in of those transactions was co-1 a national builder there were dpa amounts in excess of dollar_figure nine were in excess ofs form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 org did not promote its dpa program by advising house sellers and others that sellers may claim charitable deductions on their federal_income_tax returns for amounts they pay to org on its website its advertisements and in other promotional materials org states org’ form_990 listed no contributions received its revenue was reported as program service revenue each seller's contract states the seller’s contribution paid to the org foundation is not tax deductible as a charitable_contribution because the seller derives full benefit of the contribution through the sale of a home for questions or clarification please contact your personal tax advisor these contracts obligate the seller in consideration for participating in the org program to pay org an amount equal to the amount of the dpa received by the buyer the contract which was required to be signed by each participating seller stated seller further understands that the seller is only obligated to make the contribution if a home buyer utilizing the partners in charity program purchases the participating home the parties to the down payment assisted real_estate transactions including the realtors builders and lenders benefited more than incidentally from org’ operations the following information taken from some of org’ promotional materials clearly demonstrates this benefit sellers org advertised its dpa program i s designed to give the seller's house a competitive advantage due to the fact with no down payment required the seller can attract a larger pool of qualified buyers-- those with good credit who have enough money to handle the monthly mortgage payment but simply do not have the assets for a down payment typically it can take weeks or months to sell a home often resulting in sellers reducing their asking price considerably just to get their house to ‘move’ with preferred program more buyers are competing for the same home so the seller typically gets the highest price for his or her home in the shortest amount of time org advertised on its website form 886-a crev department of the treasury - internal_revenue_service page -5- org form 886a explanation of items department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended 20xx12 realtors org’ promotional materials and website told realtors they will sell more homes-lower seller fees will help you list more homes a larger pool of qualified buyers will help you sell more homes sell homes faster-qualified buyers competing for the same homes will speed up the sales process subsequently saving you valuable advertising dollars make more money- selling homes at appraised listed price means more commission dollars in your pocket guaranteed on time funding-we will gift the buyer the down payment by wiring the funds into closing office within hours before closing-guaranteed requires no repayment of the gift by the buyer and has no income limits the promotional materials gave the following example example of real_estate_transaction when homebuyer has downpayment list price sales_price with apor _ less commission subtotal less closing approx net dollar_figure dollar_figuredollar_figure dollar_figure_dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure - transaction list price sale price less commission less org fee - subtotal less closing approx net dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure realtor earns seller nets more dollar_figure dollar_figure more form 886-aev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 builders org’ promotional materials told builders their new_construction homes will sell faster with org we recognized that the opportunity to sell to a larger pool of qualified buyers the ability to sell a home faster and the knowledge that the buyer is credit-approved and ready at the time of contract is all of substantial benefit to builders in many markets down payment assistance programs have helped builders sell their homes very quickly saving them thousands of dollars in marketing advertising and personnel costs not to mention the savings on bank fees to carry the properties until closing in more competitive markets down payment assistance programs have resulted in buyers choosing one builder over another this greatly alleviated any competition they may have had in their market when your homes sell faster you’re happier example current cost of dpa cost savings per home number of homes sold total savings h a p a l lenders org promotional materials told lenders using the dpm program that org will provide the following benefits more profitable--closing more deals making more money faster-- state of the art online request system takes about minutes -ultra simple streamlined and uncomplicated no forms to fax no signatures required prior to closing and follow up on closing details guaranteed on time funding--you'll receive the funding within hours before the closing-guaranteed no stipulations as long as the seller agrees to contribute back the gift amount plus the low processing fee we will gift the funds’ build lasting relationships by helping realtor builder partners sell more faster the efficient--we'll handle getting wiring instructions easy to use- _ offers a comprehensive array of easy-to-use and proven marketing materials yard signs direct mail postcards door hangers brochures newspaper ads flyers letters realtor builder information packets and interactive powerpoint presentations other parties benefited by the org dpa program in addition to the intended benefit to the sellers buyers realtors builders and lenders described above various form 886-a cev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items i org schedule no or om exhibit year period ended 20xx12 other individuals and entities also were the intended beneficiaries of org’ operations during the year examined ceo chairman of the board on august 20xx org signed a dollar_figure unsecured line of credit promissory note with ceo the unpaid principal of this line of credit bore simple interest at the prime rate plus basis points as defined by the majority of the commercial banks as listed in the wall street journal on the date of the first advance the rate was fixed for a period of five years based upon the prime rate at the time of the first advance and was to remain fixed at that rate for the next five years the form_990 indicated as of december 20xx org owed a remaining balance of dollar_figure to ceo co-2 president president of org is the sole owner of co-2 co-2 a for profit entity incorporated in state org entered into an exclusive agreement for co-2 to provide office space conference room facilities website hosting maintenance telephone service hour answering service and clerical and typing services according to the agreement the co-2 staff agreed to design and execute a program around the processing for distribution of org’ grant funds tasks included generating and sending marketing materials to prospective lenders and real_estate professionals generating and sending follow up materials to interested lenders and real_estate professionals data entry demographic tracking and information services according to the agreement the co-2 staff agreed to design and execute all client fulfillment systems necessary to the processing of grant requests tasks included receiving grant applications verifying application data executing and confirming wire transfers following-up on non-closing purchases and returning funds on non-closing purchases the co-2 staff agreed to provide all bookkeeping services including bank account management accounts_receivable accounts_payable and financial reporting the co-2 staff agreed to assist in the process of generating income for org tasks included securing donations to org to perpetuate the available funds for future grants according to the agreement co-2 also provided reproduction work binders supplies training materials and manuals directly incident to the service paying the cost if outside help was necessary and paying the cost of all forms for the agreed upon services org paid co-2 dollar_figure for services rendered in 20xx this was treated as a marketing fee on the form_990 law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes form 886-a rev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's form 886-a crev department of the treasury - internal_revenue_service page -9- name of taxpayer department of the treasury - internal_revenue_service form 886a explanation of items org schedule no or exhibit year period ended 20x x12 operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite accordingly the court found in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization's commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 vy schedule no or exhibit year period ended 20xx12 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic form 886-a cev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended 20xx12 org payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low- income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate- income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate-income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans form 886-a crev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 form 886a _ name of taxpayer explanation of items org revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations in early the irs issued revrul_2006_27 2006_1_cb_915 which describes three organizations involved in providing down payment assistance and form 886-acrev page -13- department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org determines whether each qualifies for exempt status under sec_501 the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests form 886-a crev department of the treasury - internal_revenue_service page -14- department of the treasury - internal_revenue_service form 886a _ name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo affd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization's board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of ku's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning ku's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 although supporting charitable organizations may be a charitable an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization’s insiders for which the form 886-a crev department of the treasury - internal_revenue_service page -15- department of the ‘treasury - internal_revenue_service form 886a explanation of items name of taxpayer org organization does not receive adequate_consideration inurement can take many forms schedule no or exhibit year period ended 20k x12 excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work was inurement the use by insiders of the organization’s property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization's provision of goods services and refreshments to its members constituted inurement loans that are financially advantageous to insiders from the organization’s funds particularly unexplained undocumented loans are a form of inurement for example in the founding church of scientology f 2d pincite the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization's income made to the organization's founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization’s payment of rent to the founder's wife as inurement in the absence of any showing that the rental was reasonable or that the arrangement was beneficial to the organization see also 272_f2d_168 cir holding that inflated rental prices constitute inurement payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held that the payment of salary to the founder’s daughter without any proof that she actually performed any services for the organization constituted inurement form 886-a ev department of the treasury - internal_revenue_service page -16- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite in church of scientology f 2d the provision of inurement can be direct or indirect pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder's decision to transfer dollar_figure million from the corporation’s account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for- profit corporation controlled by the church’s insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church’s income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non exempt_purpose of providing a market for the advertising agency's services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the determination of reasonableness and treated this income as indirect inurement of the church’s earnings to the church’s insiders the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization’s exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite effective date of revocation form 886-a crev department of the treasury - internal_revenue_service page -17- department of the treasury - intemal revenue service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx12 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis org does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class including the organization’s founder and results in inurement of a substantial portion of org’ net_earnings to the benefit of the organization's officers and other insiders charitable purposes include relief of the poor and distressed see sec_1 c - d of the regulations org’ down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low- income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low income persons despite the representations in its application_for exemption org does not have any income limitations for participation in its dpa program the organization did not screen applicants for down payment assistance based on income its electronic records do not even include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans our analysis showed that in fact for the 20xx year org’ dpa program provided down payment assistance on hundreds of expensive homes the program is also not limited to first time homebuyers form 886-acrev department of the treasury - internal_revenue_service page -18- schedule no or exhibit year period ended 20xx12 department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org org’ dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’ dpa program were directed to exclusively low income individuals or disadvantaged communities the organization’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates the dpa program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in this dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes about of org’ dpa transactions in 20xx and 20xx involved one particular seller a national home builder buyers who participate in the dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals and builders who participate in the org dpa program benefit by selling more homes due to lowering seller fees selling homes faster with a qualified pool of buyers making more money with selling homes at appraised listed prices and quicker receipt of funds with org process of wiring funds within hours it is evident the org dpa program provides ample private benefit to the various parties in each home sale the manner in which org operated its dpa program shows the private benefit to the various participants in the program was the intended outcome of org’ operations rather than a mere incident of such operations org’ down payment assistance procedures were designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relied exclusively on sellers and other real form 886-a crev department of the treasury - internal_revenue_service page -19- 886a department of the ‘i'rcasury - internal_revenue_service form name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 org estate related businesses that stood to benefit from the transactions org neither solicited nor received funds from other sources before providing down payment assistance org’ grant making staff took into account whether there was a home seller willing to make a contribution to cover the down payment assistance the applicant had requested the organization required the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of several hundred dollars per home sale org secured an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions took place unless the organization was assured the amount of the down payment plus the fee was paid_by the seller upon closing org’ instructions to title and escrow companies provided at the close of escrow the seller's contribution along with any fees payable to org had to be sent to org within hours escrow companies that did not appropriately disburse funds in a timely manner were prohibited from utilizing the org dpa program org’ receipt of a home seller payment equal to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of the organization’s operations in this respect org is similar to the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially org’ own promotional materials and its marketing activities show the organization operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its dpa program shows org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect the organization's operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’ trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class the organization’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not form 886-a cev department of the treasury - internal_revenue_service page -20- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20x x12 solicit or receive any funds from parties that did not have an interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of org’ activities furthered commercial rather than exempt purposes furthermore the organization's activities were structured to provide substantial private benefit to its insiders the facts establish org and co-2 co-2 a for profit corporation wholly owned by president president of org entered into an exclusive marketing agreement under the terms of the agreement org carried out most of its dpa activities through the staff at co-2 for the year under examination substantially_all of co-2’s gross revenues came from org like the organization in kj’s fund raisers supra org existed for a substantial nonexempt purpose of creating business for co-2 thus like the organization in kj’s fund raisers org’ operations resulted in a substantial private benefit to org’ insiders org operations also resulted in inurement of its charitable assets to org insiders including the chairman of the board ceo on august 20xx org borrowed dollar_figure from in the absence of any proof this loan was fair and ceo at an inflated rate of interest beneficial to org the loan should be treated as inurement of org’ net_earnings to ceo see the founding church of scientology f 2d pincite org entered into an exclusive marketing agreement with co-2 a for profit entity owned by president president of org for the agreed upon services org agreed to pay co-2 excessive_compensation for services constitutes inurement see eg mabee petroleum corp f 2d pincite to the extent the fees paid_by org to co-2 were excessive a portion of org’ net_earnings inured to co-2 and indirectly to president payment to one person for services performed by another or for services presumed to be performed without any proof of performance constitutes inurement see eg church of scientology f 2d pincite in the absence of proof that every dpa transaction engaged in by org was actually attributable to co-2’s services org’ marketing arrangement with co-2 should be treated as resulting in inurement of org’ net_earnings to co-2 and indirectly to president during the year under examination org’ principals had unfettered control_over the organization and ready access to the organization’s assets including cash president had sole authority over bank accounts and was the only signatory on all of the accounts internal controls were lacking the board_of directors consisted of three individuals president ceo and bm-1 the directors merely approved retroactively all ttansactions that occurred during the year and elected themselves for another term this is demonstrated by the one page minutes for the annual meeting the only documentary_evidence the board took any_action during the year under examination form 886-a crev department of the treasury - internal_revenue_service page -21- schedule no or exhibit year period ended 20xx12 department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org this lack of oversight by the board allowed inurement to occur the facts show numerous transfers of org’ charitable assets for the benefit of insiders unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control in the absence of any acceptable justification constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite because org failed to provide acceptable justification for the transfers of its charitable assets to insiders the transfers should treated as inurement of org’ charitable assets to the benefit of private interests in violation of the sec_501 prohibition on inurement based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking the tax exemption for org back to the organization's inception july 20xx the organization operated in a manner materially different from what was represented in its application_for exemption revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 therefore org’ actual operations of its dpa program in a manner materially different from what was represented in its application_for exemption justifies retroactive revocation of its tax exemption conclusion in order to qualify for exemption under sec_50i c an organization must be both organized and operated to achieve a purpose that is described under that code section the org dpa program did not operate in accordance with sec_501 and the regulations and revrul_2006_27 org provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org offered down payment assistance to interested buyers regardless of the buyers’ income levels or needs org’ dpa activities did not target neighborhoods in need of rehabilitation or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operated in a manner indistinguishable from a commercial enterprise the organization’s primary activity was brokering transactions to facilitate the selling of homes the primary goal was to maximize the fees from these transactions org brokering services were marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income levels or needs and regardless of the condition of the community in which the home is located alliances form 886-a crev department of the treasury - internal_revenue_service page -22- schedule no or exhibit year period ended 20xx12 department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org were built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants org did not engage in any counseling or other activities that further charitable purposes because org’ primary activity was and continues to be not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 in addition org’ activities resulted in inurement of charitable assets to org insiders these insiders had total contro over the organization and ready access to the organization’s assets including cash the organization paid unjustified amounts of compensation to a related for profit entity for marketing services all of this constitutes evidence assets and or earnings_of org inured to insiders in violation of sec_501 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx org operated in a manner materially different from that represented in its form_1023 application the government proposes the revocation be effective retroactively to the date of the organization’s inception taxpayer’s position org’ position with respect to the issues facts applicable law and government's position as discussed in this report is unknown org will be allowed days to review this report and respond with any rebuttal form 886-a crev department of the treasury - internal_revenue_service page -23-
